Citation Nr: 1419606	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-38 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a comminuted fracture of the distal phalanx of the left third finger.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

3.  Entitlement to an initial compensable rating for left ear hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a head injury. 

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss of the right ear. 

7.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD) as secondary to a traumatic brain injury (TBI).  

8.  Entitlement to service connection for a right knee disability. 

9.  Entitlement to service connection for a left knee disability. 

10.  Entitlement to service connection for residuals of a right foot fracture. 

11.  Entitlement to service connection for residuals of a left foot fracture. 

12.  Entitlement to service connection for residuals of a fracture of the right middle finger. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1979.  The Veteran also served a second period of military service from January 1981 to August 1981, but the character of discharge from this period of duty is a bar to VA benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to an increased rating for left ear hearing loss, whether new and material evidence has been received to reopen service connection for a head injury, and the reopened claims for service connection for a psychiatric disorder and right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's comminuted fracture of the distal phalanx of the left third finger is manifested by limitation of motion without ankylosis. 

2.  The Veteran experiences bilateral tinnitus. 

3.  The claims for service connection for a psychiatric disability and right ear hearing loss were initially denied in an unappealed April 1990 rating decision.  The Veteran attempted to reopen service connection for right ear hearing loss and was most recently denied in a May 2005 rating decision.

4.  The evidence received since the April 1990 rating decision pertaining to the claim for entitlement to service connection for a psychiatric disability is not cumulative and redundant of the previous evidence of record and raises a reasonable possibility of substantiating the claim.

5.  The evidence received since the May 2005 rating decision pertaining to the claim for entitlement to service connection for right ear hearing loss is not cumulative and redundant of the previous evidence of record and raises a reasonable possibility of substantiating the claim.


6.  A right knee disability, currently diagnosed as posttraumatic arthritis, was not manifested within one year from the Veteran's discharge from service, is not the result of a disease or injury in service, and is not caused or aggravated by a service-connected disability.

7.  A left knee disability, currently diagnosed as posttraumatic arthritis, was not manifested within one year from the Veteran's discharge from service, is not the result of a disease or injury in service, and is not caused or aggravated by a service-connected disability.

8.  Residuals of a right foot fracture, currently diagnosed as status post calcaneal fracture with residual pain, are not the result of a disease or injury in service and are not caused or aggravated by a service-connected disability.

9.  Residuals of a left foot fracture, currently diagnosed as status post calcaneal fracture with residual pain, are not the result of a disease or injury in service and are not caused or aggravated by a service-connected disability.

10.  The Veteran does not have a chronic disability of the right middle finger, to include residuals of a fracture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a comminuted fracture of the distal phalanx of the left third finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5226, 5229 (2013).

2.  There is no schedular basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260.

3.  New and material has been received to reopen the claim for entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
4.  New and material evidence has been received to reopen the claim for entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  A right knee disability, currently diagnosed as posttraumatic arthritis, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

6.  A left knee disability, currently diagnosed as posttraumatic arthritis, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

7.  Residuals of a right foot fracture, currently diagnosed as status post calcaneal fracture with residual pain, were not incurred in or aggravated by active service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  

8.  Residuals of a left foot fracture, currently diagnosed as status post calcaneal fracture with residual pain, were not incurred in or aggravated by active service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  

9.  Residuals of a fracture of the right middle finger were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Left Finger Fracture

Service connection for a comminuted fracture of the distal phalanx of the third finger was granted in an April 1990 rating decision.  An initial noncompensable evaluation was assigned effective June 23, 1989.  The December 2009 rating decision on appeal continued the noncompensable evaluation, but an increased 10 percent rating was assigned in a September 2010 rating decision effective May 21, 2009.  Thus, the Veteran's service-connected finger disability is rated as 10 percent disabling throughout the claims period.  He contends that an increased rating is warranted as his finger disability manifests pain and a weakened grip. 
The Veteran's left middle finger disability is rated as 10 percent disabling under Diagnostic Code 5229 pertaining to limitation of motion of the index or long finger.  The currently assigned 10 percent evaluation is the maximum rating under this diagnostic code and an increased rating is not possible based on limitation of motion of the finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5229.

The Board has also considered whether a higher rating is appropriate under the other rating criteria.  The current 10 percent evaluation is the maximum rating for ankylosis of the index finger and an increased rating is also not possible under Diagnostic Code 5226.  This diagnostic code also includes consideration of whether an evaluation as amputation is warranted and/or whether a separate rating for limitation of motion of other digits or interference with the overall function of the hand is appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5226, Note.  In this case, the Veteran's left middle finger does not manifest ankylosis.  Both the October 2009 and July 2010 VA examiners specifically observed that the finger was not ankylosed and the Veteran has maintained some useful motion of the digit throughout the claims period.  VA is required to apply 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment, but these regulations are not for application in this case as the Veteran is already in receipt of the maximum schedular evaluation possible for limitation of motion.  See DeLuca, 8 Vet. App. at 204-207; Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board finds that consideration of a rating for amputation or interference with other fingers or the hand is not warranted.  

Finally, although the Veteran has reported experiencing some numbness in his left long finger at the July 2010 VA examination, there is no objective evidence of sensory loss.  The Board notes that the Veteran's reports of symptoms, including numbness, were greatly enhanced during the July 2010 VA examination in comparison to the October 2009 VA examination.  He also did not complain of any specific finger problems during a May 2010 SSA examination performed only two months earlier.  He presented to the July 2010 VA examination with his fourth finger in a make-shift splint and appeared confused as to whether he was service-connected for the third or fourth finger.  The Board therefore finds that objective evidence is more credible regarding the severity of the service-connected left third finger disability than the Veteran's self-reports provided during a claim for compensation.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In conclusion, the Veteran is currently in receipt of the maximum possible rating for limitation of motion and ankylosis of the service-connected finger.  The Board has considered whether there is any other basis for an increased schedular rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21


Tinnitus

Entitlement to service connection for tinnitus was granted in the December 2009 rating decision with an initial 10 percent rating assigned effective May 21, 2009.  The Veteran complained of bilateral tinnitus throughout the claims period and during the most recent VA audiological examination in June 2012.  However, the current 10 percent evaluation is the maximum schedular rating available for tinnitus, whether the sound is heard in one ear, both ears, or the head.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, a rating in excess of 10 percent is not warranted and there is no legal basis upon which to award a higher evaluation for tinnitus.  The Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's left middle finger fracture and tinnitus are manifested by symptoms such as finger pain, reduced finger range of motion, and ringing in the ears.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disabilities and referral for consideration of an extraschedular rating is not warranted.


Claims to Reopen

Psychiatric Disability

The claim for entitlement to service connection for a psychiatric disability was initially denied in an April 1990 rating decision.  The RO noted that service records did not document any treatment or diagnoses of a psychiatric condition and there was no indication that a chronic psychiatric or nervous disability was incurred during active duty service.  The Veteran did not appeal the denial of the claim and the April 1990 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

The evidence received since the April 1990 rating decision includes various statements from the Veteran reporting the incurrence of traumatic and stressful events during service, including an incident where he witnessed the death of a prisoner and/or German soldier who was struck and killed by a truck.  The Veteran has also reported to various VA mental health professionals that he has experienced anxiety and depression since his first period of active service.  These statements are new as they were not previously considered and material as they pertain to unestablished facts of the claim that were previously lacking, i.e. the incurrence of an in-service event/injury and a link between the Veteran's active duty service and current psychiatric disorders.  The credibility of these statements is also presumed for the purpose of determining whether they are new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Reopening of the claim is accordingly granted.  


Right Ear Hearing Loss

The claim for entitlement to service connection for bilateral hearing loss (to include hearing loss of the right ear) was initially denied in an April 1990 rating decision.  The RO found that the Veteran's right ear hearing consistently tested as normal and a right ear hearing loss disability was not shown.  The Veteran did not appeal the denial of the claim and the April 1990 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran attempted to reopen the claim for service connection for right ear hearing loss and was denied in a May 2005 rating decision.  The evidence received since the May 2005 rating decision includes the report of a May 2010 audiological examination conducted by the Social Security Administration.  The examination includes a word recognition score of 92 percent in the right ear.  For VA purposes, impaired hearing is considered a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Although the SSA examination report does not specify that a Maryland CNC Test was utilized, the Board will resolve all doubt in favor of the Veteran and conclude that the record contains new and material evidence of a right ear hearing loss disability.  Reopening of the claim is granted.  


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Knees and Feet

The Veteran contends that service connection is warranted for disabilities of the bilateral knees and feet as they were incurred due to injuries sustained during active duty service.  In the alternative, the Veteran contends that the knee and foot disabilities are related to the service-connected residuals of a fractured left middle finger.  Specifically, he states that he injured his knees and feet in 1999 when he fell from a ladder due to a weakened grip on the ladder rung caused by his service-connected finger. 

Turning first to service connection on a direct basis, the record clearly establishes the presence of current bilateral knee and foot disabilities.  Clinical records from the Lexington VA Medical Center (VAMC) document treatment for bilateral knee arthritis since August 1999, and the disabilities were characterized as posttraumatic osteoarthritis/arthritis by VA health care providers in October 2011 and September 2012.  The Veteran was also diagnosed with status post bilateral calcaneal fractures of the feet with residual pain by an October 2009 VA examiner.  X-rays of the knees and feet dated throughout the claims period verify the presence of chronic conditions and current disabilities are clearly demonstrated. 

Service treatment records from the eligible period of military service document treatment for injuries of the feet.  In August 1977, the Veteran was treated for a sore right foot due to tight footgear.  In January 1979, he complained of a foot injury while playing basketball and was diagnosed with sprained left ankle.  Examination of the lower extremities was abnormal at the February 1979 separation examination, though the only identified condition was swelling and reduced motion of the left malleolus associated with the ankle sprain two months earlier.  The Veteran also complained of foot trouble on the February 1999 report of medical history that accompanied the separation examination.  Although service records only document injuries to the feet and are silent with regards to the Veteran's knees, the Veteran is competent to report injuries that occurred during military service.  In his May 2009 claim for service connection, the Veteran stated that he had retained metal in his knees from an incident where he was hit by a truck.  The Board will resolve all doubt in favor of the Veteran-at least in regards to the incurrence of an in-service injury-and will find that the second element of service connection is present.  

With respect to the third element of service connection, a link between the claimed disabilities and the in-service injuries, the Board finds that service records do not support the claims.  The Veteran was not diagnosed with a chronic disability of the knees or feet at any time during active duty service.  He was treated for a tender right foot and sprained left ankle (initially characterized as a foot injury), but there is no indication either condition resulted in chronic symptoms or disability.  The Veteran complained of foot trouble on the February 1979 report of medical history, but the complaint was non-specific and not accompanied by any medical findings other than some swelling and loss of motion associated with a previous left ankle sprain.  Similarly, while ankle swelling and loss of motion was noted at the examination, the examining physician did not identify any abnormalities specific to the Veteran's feet or knees.  Therefore, service records do not support the Veteran's claims for service connection as they do not document the incurrence of chronic foot or knee disabilities during active duty. 

There is also no medical evidence of arthritis in the knees or feet within a year from the Veteran's discharge from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  The Veteran has not reported symptoms or treatment for knee or foot conditions during this period and the claims file does not contain any post-service medical evidence documenting complaints of joint pain until May 1981, two years after discharge, when the Veteran was seen for left knee pain during his second period of service.  Physical examination and a left knee X-ray in July 1981 were normal.  Although service connection is barred for any disabilities incurred during this period due to the character of the Veteran's discharge, the Board references the contents of the service records in the context of determining whether service connection is warranted based on the  first period of military service.  There is no other evidence of lower extremity arthritis until August 1999, 20 years after his discharge from service, when VAMC records document bilateral knee arthritis.  

The weight of the competent medical evidence is also against the claims for direct service connection.  The medical evidence clearly establishes that the Veteran's current disabilities are the result of injuries incurred as a result of a post-service accident in December 1999 rather than any in-service event.  VA treatment records document that the Veteran fell from a ladder on December 9, 1999 and incurred bilateral knee and foot injuries.  He was admitted to the Lexington VAMC and diagnosed with bilateral heel (calcaneal) fractures and a right tibeal plateau fracture.  He underwent surgery on December 17, 1999, was discharged a week later, and continued physical therapy for several months through June 2000.  The Veteran's treating physicians have clearly attributed his current knee and foot disabilities to the December 1999 accident and none of them have provided an opinion in support of the claims for service connection.  Furthermore, the only medical opinion of record, that of an October 2009 VA examiner, also weighs against the claim.  The VA examiner found that the Veteran's foot disabilities were due to the December 1999 fall which occurred 20 years after service.  The examiner further stated that the nature of the Veteran's foot injuries (residuals of the bilateral calcaneal fractures) did not support a link to his foot complaints documented in the service records.    

The Board has considered the Veteran's statements connecting his knee and foot disabilities to service and notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue in this case, whether the Veteran has chronic disabilities due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Veteran is competent to report observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  Additionally, while service connection is possible for arthritis as a chronic disease under 38 C.F.R. § 3.303(b) with a showing of a continuity of symptomatology, the Veteran has not reported a history of continuing symptoms since service.  The only statement provided by the Veteran in support of his claim for direct service connection is the initial May 2009 claim where the Veteran reported having retained metal in his knees and feet "due to being hit by a truck."  He has never reported experiencing symptoms associated with chronic knee or foot disabilities in the years between active duty service and his initial diagnoses.   Thus, service connection under 38 C.F.R. § 3.303(b) is not warranted.  

The competent evidence of record is therefore against a nexus between the Veteran's current knee and foot disabilities and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection on a direct basis.  

The Board must now determine whether service connection is warranted for the claimed lower extremity disorders on a secondary basis.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran alleges that his knee and foot conditions were incurred due to the December 1999 fall from a ladder which was the result of a weakened grip associated with a service-connected left middle finger fracture.  There is no competent medical evidence in support of this contention; none of the Veteran's health care providers have identified a link between the December 1999 fall and resulting injuries and the Veteran's service-connected finger.  The Veteran also submitted a statement in May 2010 from an unidentified friend describing his finger pain and difficulty holding objects.  While lay persons are competent to describe observable symptomatology, the Board notes that the author of the May 2010 statement did not actually witness the Veteran's December 1999 fall.  Moreover, while the Veteran reported that his left finger was unable to properly grasp the ladder rung due to residual pain and weakness from the service-connected fracture, the Board finds that the lay statements of record are inconsistent with the other evidence of record and are not credible. 

VAMC records documenting the Veteran's post-fall treatment in December 1999 are negative for indications that the service-connected left finger was the cause of the accident.  In fact, the Veteran never reported experiencing problems with his finger in connection with the December 1999 fall until after his claim for service-connected compensation was filed with VA.  As noted above, the Veteran originally contended that service connection was warranted for knee and foot disabilities due to an incident that took place during active duty.  None of his health care providers have linked his December 1999 injuries to the service-connected residuals of a left finger fracture, and the July 2010 VA examiner found that the finger disability had no impact on the Veteran's activities of daily living other than mildly affecting his ability to perform chores.  

The Board also finds that the Veteran's recent reports of a severely weakened grip and finger numbness in December 1999 are at odds with the medical evidence pertaining to his service-connected disability.  The Veteran reported symptoms of finger pain, numbness, and weakness during a July 2010 VA examination, but range of motion of the finger was normal and an X-ray demonstrated an old healed fracture without residual complication.  Additionally, the Veteran was unable to remember whether it was the third or fourth finger that was initially fractured and he reported experiencing similar symptoms in both the service-connected and the nonservice-connected digits.  The Veteran's finger was also examined by VA in October 2009, and the examiner specifically found that the Veteran's in-service fracture had no residual complications and no significant effects on his occupation as a construction worker.  Furthermore, clinical records from the VAMC are wholly negative for any complaints or treatment related to the left middle finger.  The Board therefore finds that the objective medical evidence is more credible regarding the manifestations of the Veteran's left middle finger in comparison to the inconsistent lay reports that the finger was the cause of the Veteran's fall and knee and foot disabilities.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's knee arthritis and residuals of foot fractures are related to active duty service or a service-connected left finger condition.  The weight of the evidence is therefore against a nexus between the claimed disabilities and active duty service or a service-connected condition.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied. 38 U.S.C.A. § 5107(b) (West 2002).


Right Middle Finger Fracture

The Veteran contends that he incurred a fracture to the middle finger of his right hand during active duty service when a heavy mortar fell on his hand.  After the review of the record, the Board finds that a chronic disability of the right middle finger is not demonstrated. 

Service records are negative for complaints or treatment related to the fingers of the right hand.  In April 1977, the Veteran was diagnosed with a fracture of the left middle finger when his hand was smashed by a mortar.  There was no indication the right hand or fingers were involved and neither the initial examination nor the emergency orthopedic consultation reference treatment or findings related to the right middle finger.  The Veteran's upper extremities were normal at the February 1979 separation examination.  He reported a history of broken bones on the accompanying report of medical history, but did not specify the bones involved. 
Post-service treatment records are also negative for evidence of a chronic disability of the right middle finger.  The Veteran has never complained of symptoms affecting his right middle finger while receiving VA treatment and examination of the right fingers was normal at VA examinations in October 2009 and July 2010.  The July 2010 VA examiner noted objective evidence of pain in the right hand during testing, but range of motion of the fingers was full and no diagnosis was rendered with respect to the right hand or fingers. 

The Veteran claims service connection is warranted for residuals of an in-service fracture to his right middle finger.  The Board must consider the Veteran's lay statements in support of the appeal as they are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran has not provided any specific argument in support of his claim and has not described any symptoms associated with the disability on appeal.  Therefore, his lay statements are not sufficient to establish the presence of a current chronic disability of the right middle finger. 

The medical and lay evidence does not demonstrate a chronic disability of the right middle finger, to include residuals of any fracture of the finger.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for residuals of a fracture of the right middle finger and the claim is denied. 





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claims to reopen service connection for a psychiatric disability and right ear hearing loss.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims.  

Regarding the claim for an increased rating for tinnitus, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Accordingly, no further development of the record is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for the other increased rating and service connection claims on appeal was furnished to the Veteran in a June 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received notice with respect to his claim for secondary service connection for bilateral knee and foot disabilities.  In order to establish prejudicial error due to lack of notice, appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claims.  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  The Veteran contends that his knee and foot disabilities were incurred secondary to the service-connected residuals of a left middle finger fracture.  Specifically, the Veteran contends that he injured his knees and feet falling from a ladder in 1999 as he was unable to maintain a firm grip on the ladder due to his service-connected finger weakness.  The Veteran's arguments demonstrate actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the SSA.  The Veteran has not reported receiving any private treatment for the disabilities on appeal.  Additionally, the Veteran was provided proper VA examinations in October 2009 and July 2010 in response to his claims.

The October 2009 VA orthopedic examination and medical opinion were limited to consideration of the Veteran's feet and did not include an opinion addressing the etiology of the claimed bilateral knee disabilities.  However, as there is no competent lay or medical evidence indicating that the knee disabilities may be associated with active service, a VA examination is not required by the duty to assist.  As discussed above, none of the Veteran's health care providers have noted a potential link between service or a service-connected disability and the Veteran's knee arthritis and he has not reported a continuity of symptomatology since service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for a comminuted fracture of the distal phalanx of the left third finger is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

New and material evidence having been received, reopening of the claim for entitlement to service connection for a psychiatric disability is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for right ear hearing loss is granted. 

Entitlement to service connection for a right knee disability, currently diagnosed as posttraumatic arthritis, to include as secondary to a service-connected fracture of the left third finger, is denied. 

Entitlement to service connection for a left knee disability, currently diagnosed as posttraumatic arthritis, to include as secondary to a service-connected fracture of the left third finger, is denied. 

Entitlement to service connection for residuals of a right foot fracture, currently diagnosed as status post right calcaneal fracture with residual pain, to include as secondary to a service-connected fracture of the left third finger, is denied. 

Entitlement to service connection for residuals of a left foot fracture, currently diagnosed as status post right calcaneal fracture with residual pain, to include as secondary to a service-connected fracture of the left third finger, is denied. 

Entitlement to service connection for a fracture of the right middle finger is denied. 


REMAND

The Board finds that additional development is necessary regarding the claim for an initial compensable rating for left ear hearing loss.  The Veteran was provided a VA audiological examination in June 2012, but the audiogram results were deemed invalid as the VA examiner found there was a non-organic component of the hearing loss.  The Veteran has undergone several audiological examinations in the past, from both VA and the SSA, and it is not clear to the Board why the June 2012 VA examiner found the most recent test results were not valid.  Other than the statement characterizing part of the Veteran's hearing loss as non-organic, the VA examiner did not provide any explanation for the lack of accurate audiogram results.  

The audiograms performed throughout the claims period indicate worsening left ear hearing loss and a current VA examination is therefore necessary to determine the current severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Upon remand, the Veteran should be provided a VA audiological examination.  If the results of such an examination are not valid, the VA examiner should provide a full explanation why and indicate why additional testing would prove futile. 

The Board also finds that additional development is required with respect to the reopened claims for service connection for a psychiatric disability and right ear hearing loss as well as the claim to reopen service connection for a head injury and its residuals.  At the time he initially filed his claims for service connection for these disabilities in July 1989, the Veteran reported receiving treatment at the Lexington VAMC.  Similarly, during a September 1989 VA examination, the Veteran stated that he sought treatment at the Lexington VAMC in 1979 following a motorcycle accident and in 1987 for complaints of hallucinations, memory loss, and dizziness.  The RO did not request records from the Lexington VAMC in association with the Veteran's original compensation claim; in fact, records were not requested from this facility until June 2000.  The records request was also limited to the period beginning January 1999 and the claims file currently contains records from the Lexington VAMC dating only from August 1999.  The Veteran has clearly reported earlier VA treatment for the disabilities on appeal and an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Lexington VAMC for the period from 1979 to August 1999.  Any records received pursuant to this request must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his left ear hearing loss.  The claims file must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

If the results of the audiogram are found inadequate or not valid, the examiner must provide a statement explaining why and also indicate why further testing would prove futile.

3.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


